UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TONYA S. IZZARD,
Plaintiff-Appellant,

v.
                                                                     No. 96-1315
FEDERAL HOME LOAN MORTGAGE
CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-95-1101-A)

Argued: January 30, 1997

Decided: March 17, 1997

Before WILKINSON, Chief Judge, and HAMILTON and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Diane Bodner, SWICK & SHAPIRO, P.C., Washington,
D.C., for Appellant. Christopher Paul Spera, FEDERAL HOME
LOAN MORTGAGE CORPORATION, McLean, Virginia, for
Appellee. ON BRIEF: David H. Shapiro, SWICK & SHAPIRO,
P.C., Washington, D.C., for Appellant. Diane M. Ennist, Rufus Mey-
ers, FEDERAL HOME LOAN MORTGAGE CORPORATION,
McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tonya Izzard appeals the award of summary judgment to her for-
mer employer, Federal Home Loan Mortgage Corporation (Freddie
Mac), on her claims of race discrimination and retaliatory discharge.
See 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981a. Finding no
error, we affirm the district court.

I.

In October 1992 Freddie Mac hired Tonya Izzard, who is African-
American, as manager of technical writing in its marketing and sales
division at its headquarters in Fairfax County, Virginia. Izzard was
supervised by Bruce Wood until March 1993, when her unit was
placed in another section. After the realignment Izzard reported to
Sara Leonard. Izzard accuses Leonard of race discrimination.

While under Wood's direction Izzard received a generally favor-
able work appraisal. However, Wood did note that Izzard needed to
improve her interpersonal skills. Specifically, Wood suggested that
Izzard concentrate on better understanding the views of those she
managed and that she "open listening channels further."

After Izzard began reporting to Sara Leonard in March 1993, Leon-
ard observed the same weaknesses mentioned by Wood. Leonard
informed Izzard that several employees were afraid of her. A fellow
employee said that during this period there was tension between
Izzard and certain clients. In September 1993 Leonard sent Izzard a
memorandum that clarified the effectiveness ratings on her "progress
review." The memorandum revealed that Izzard's lowest ratings
related to her interactions with supervisors, peers, and clients.

Leonard thought the human resources department might be able to
improve Izzard's skills by conducting a "team building" program.

                    2
Human resources representatives Cathy Moore and Linda Medlock
began talking with Izzard, Leonard, and employees who reported to
Izzard. As a result of these discussions, both Moore and Medlock rec-
ommended against the initiation of a team building program. Neither
Moore nor Medlock mentioned race discrimination as a problem in
Leonard's section.

In March 1994 Leonard again told Izzard that she possessed con-
siderable technical skills but that she still lacked necessary interper-
sonal skills. In April 1994 Moore and Medlock asked Tonya Jackson,
an African-American director at Freddie Mac, to act as Izzard's men-
tor. After working with Izzard, Jackson suggested to both Izzard and
Leonard that Izzard might do better if she remained in the communi-
cations section but relinquished her managerial duties.

In late April 1994 Izzard was involved in a car accident. Freddie
Mac placed her on short-term disability. After her request for an
extension on her short-term disability was denied, Izzard applied for
and was given leave under the Family Medical Leave (FML) Act.
Pursuant to Freddie Mac's policy, as explained on the FML applica-
tion, FML was not to exceed twelve weeks. Izzard's FML period
began on April 18, 1994, and was due to expire on July 8, 1994.

In May 1994, while still on FML, Izzard received a letter from
Leonard stating that Izzard would be moved from her manager posi-
tion into a staff job. The reassignment would downgrade Izzard from
Grade 31/Manager to Grade 28/Technical Editor. In response to this
demotion, Izzard filed an Equal Employment Opportunity (EEO)
complaint on June 20, 1994, alleging race discrimination. Izzard's
demotion was never put into effect because she was terminated imme-
diately following the expiration of her FML.

Before the expiration of the FML period Cathy Moore telephoned
Izzard, informed her that the FML period would expire on July 8,
1994, and told her that she was expected to be at work on Monday,
July 11. In addition, Moore informed Izzard that she had to obtain
medical clearance from her doctor before she could return to work.
Izzard did not return to work on July 11, and she was terminated. On
that same day Izzard filed her second EEO complaint, alleging that
she had been terminated in retaliation for her first EEO complaint.

                    3
Izzard sued Freddie Mac in district court, claiming that Freddie
Mac discharged her because of her race and her prior protected EEO
activity. The district court granted Freddie Mac's motion for summary
judgment, concluding that Izzard was terminated not because of racial
animus, but because she failed to return to work when her FML
period expired. Izzard appeals.

II.

We review summary judgment decisions de novo. Jackson v.
Kimel, 992 F.2d 1318, 1322 (4th Cir. 1993). If there is no genuine dis-
pute as to a material fact, the moving party is entitled to judgment as
a matter of law. Fed. R. Civ. P. 56(c). Plaintiffs in employment dis-
crimination cases may avoid summary judgment by satisfying the
burden-shifting method of proof established in McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). In an action alleging retaliatory
discharge, a plaintiff must meet her initial burden under the
McDonnell Douglas scheme by establishing a prima facie case. A
plaintiff establishes a prima facie case by showing that (1) she
engaged in protected activity, (2) the employer took adverse employ-
ment action against her, and (3) there was a causal connection
between the protected activity and the adverse action. Williams v.
Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989). "Once this
prima facie case is established, it must be rebutted by legitimate non-
retaliatory reasons for the adverse action." Id. If the employer pro-
vides a legitimate nonretaliatory reason, "the burden of proof lies with
the plaintiff to establish by preponderance of the evidence that the
proffered reasons are pretextual." Id.

The district court did not state explicitly that Izzard failed to estab-
lish a prima facie case of retaliatory discharge. However, our review
of the record and briefs leads us to conclude that Izzard failed to meet
all elements of her initial burden. Izzard did meet the first two
requirements because she had filed an EEO complaint just weeks
before her termination. However, she failed to establish a causal con-
nection between the filing of her EEO complaint and her termination.

Pursuant to a policy predating Izzard's first EEO complaint, Fred-
die Mac grants its employees twelve weeks of FML. Izzard does not
allege that the policy itself is discriminatory. Instead, she alleges that

                     4
Freddie Mac applied the FML policy in a discriminatory manner
against her because it required her to obtain medical clearance before
returning to work. Izzard asserts that Moore and Leonard were upset
by her prior EEO complaint. Therefore, Izzard argues, they created
the medical clearance requirement so as to provide a seemingly neu-
tral reason for termination. Izzard's argument does not hold up for
several reasons. First, Izzard's FML expiration date was set, pursuant
to Freddie Mac policy, before Izzard filed her first EEO complaint.
Second, Izzard offered no evidence that medical clearance was not
required of other employees on FML. Third, there was no way for
Moore, Leonard, or even Izzard to know that Izzard's doctor was not
going to grant her medical clearance. Fourth, Leonard, against whom
Izzard attributes the bulk of the racial animus, had minimal involve-
ment in administration of the FML program. As the FML expiration
date neared, Moore called Leonard and asked whether Izzard could be
given a medical leave extension. Leonard responded that she could
wait no longer for Izzard's return because a backlog of work had
developed and she needed someone to perform Izzard's job. Izzard
offered no evidence that Leonard learned of the first EEO complaint
and then made up the medical clearance requirement with the expec-
tation that Izzard would be unable to satisfy it, thereby providing a
basis for her discharge. We are thus persuaded that Izzard failed to
establish a prima facie case of retaliatory discharge because she did
not establish a causal connection between her EEO complaint and her
termination.

Even if Izzard could establish a prima facie case, she has offered
no evidence that the proffered reason for her termination was pretex-
tual. Izzard failed to comply with Freddie Mac's FML policy and was
terminated. Therefore, we conclude that the district court did not err
when it granted Freddie Mac summary judgment on Izzard's claim of
retaliatory discharge.*
_________________________________________________________________
*Izzard also brought a claim alleging that her demotion was the prod-
uct of Leonard's intent to discriminate on the basis of race. Because
Izzard was on medical leave when she was notified of her demotion and
was terminated before her return, the demotion never actually took
effect. We therefore agree with the district court that Izzard has no inde-
pendent cause of action with regard to the demotion. We have, of course,
taken into account the fact of Izzard's demotion. Her first EEO complaint
was filed in response to the demotion and it is that EEO complaint,
Izzard contends, that prompted Freddie Mac to terminate her. As noted
above, Izzard's retaliatory discharge claim is not sustainable.

                    5
III.

The district court's award of summary judgment to Freddie Mac is
affirmed.

AFFIRMED

                   6